Citation Nr: 1223449	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. §  1151 for residuals of a shot to the hip, including swelling and pain in the hip, hand, and arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION


The Veteran served on active duty from September 1962 to October 1963, April 1966 to March 1968, and February 1969 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claim.

Review of the Veteran's claims file shows that The American Legion is the Veteran's representative of record pursuant to the VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, received in February 2009.  However, in a letter received from the Veteran in September 2011, the Veteran asserted that he would like to be represented the attorney named in the letter.  

First, the Veteran should note that a power of attorney must be executed on either VA Form 21-22 or 21-22a in order for the appointed representative to be recognized by VA, and for release by VA of your information to the representative.  See 38 C.F.R. § 14.631 (2011).  As noted above, the most recent VA Form 21-22 or 21-22a of record is the February 2009 VA Form 21-22 in favor of The American Legion.

Furthermore, under new regulations, agents and attorneys who commence representation on or after June 23, 2008, must file an application for accreditation with VA's Office of General Counsel (OGC), as provided for in 38 C.F.R. 
§ 14.629(b), and receive notice of accreditation before providing representation.  The new accreditation requirements also apply to attorneys or agents who provide representation in claims in which a Notice of Disagreement was filed after June 23, 2008, even if the representation began before that date.  

The Board points out that the attorney named in the September 2011 letter has not been accredited to represent claimants before VA under the new regulations.  See 38 C.F.R. § 14.629.  Additionally, although Disabled American Veterans submitted a brief on the Veteran's behalf in August 2011, this was in error as Disabled American Veterans' status as the Veteran's representative was revoked with the filing of the February 2009 VA Form 21-22 in favor of The American Legion.

The Board will therefore proceed with the claim on appeal with The American Legion serving as the Veteran's representative of record in accordance with the most recent VA Form 21-22 or 21-22a of record.  See 38 C.F.R. § 14.631.

In accordance with the Veteran's request to reschedule his hearing before a Veterans Law Judge, this claim is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In his December 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the Regional Office in Nashville, Tennessee.  Accordingly, he was scheduled for this hearing in August 2011; however, he failed to appear.  In a statement dated September 2011, the Veteran asked that his hearing be rescheduled as he was incarcerated at the time of his scheduled hearing date in August 2011.  Therefore, in the interest of fairness to the Veteran, he should be rescheduled for a Board hearing at the Nashville RO.  Since the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary. 

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran's hearing before a Veterans Law Judge at the RO in Nashville, Tennessee, at the earliest opportunity, and notify the Veteran, at his address of record, and his representative, The American Legion, of the date, time, and location of this rescheduled hearing.  If, for whatever reason, the Veteran changes his mind and elects not to have this hearing, or fails to report for the proceeding on the date rescheduled, document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


